DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 7, 8, 14 and 15 are objected to because of the following informalities:  
Regarding claim 1, line 4 recites in part “….analyzing a data output speed…..”.  It is not clear as to what is meant by “analyzing” above. Does it mean “calculating”? If so, suggest rewording for clarification.
Line 4 recites in part “….a data output speed of each send buffer according…..”, whereas line 9 of claim 8 and line 8 of claim 15 recite in part “….a data output speed of each of the send buffers….”. For consistency, the terminologies must be same throughout all claims.
Line 7 recites in part “…..a packet data amount of each of the data packets…”. It is unclear as to what is meant by “packet data amount of each of the data packets”. Does it mean “a data amount of each of the data packets”?
Line 13 recites in part “….to each of the data packet headers…”. Does it mean “to headers of each of the data packets”?
Regarding claim 7, line 3 recites in part “…..analyzing a sorting process amount for sorting the received data packets…” and line 6 recites in part “…..sorting process amount is over a predetermined threshold”. It is unclear as to what is meant by “a sorting process amount”. How can a “process” be measured by an “amount”? Does it mean “a sorting process parameter”? 
Regarding claim 8, line 9 recites in part “….analyze a data output speed…..”.  It is not clear as to what is meant by “analyze” above. Does it mean “calculate”? If so, suggest rewording for clarification.
Regarding claim 14, line 3 recites in part “…analyze a sorting process amount for sorting the received data packets….” and line 7 recites in part “…..sorting process amount is over a predetermined threshold”. It is unclear as to what is meant by “a sorting process amount”. How can a “process” be measured by an “amount”? Does it mean “a sorting process parameter”? 
Regarding claim 15, line 9 recites in part “….analyze a data output speed…..”.  It is not clear as to what is meant by “analyze” above. Does it mean “calculate”? If so, suggest rewording for clarification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 2, 4-9, 11-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 4-5 recite in part “…. according to a variation of the output data amount …..”. There is insufficient antecedent basis for underlined “the” above. 
Line 7 recites in part “….data amount of each of the send buffers….”,  whereas line 4 recites “…..data output speed of each send buffer….” and line 5 recites “…..output data amount of each send buffer”. It appears that lines 4 and 5 are referring to multiple buffers whereas line 7 is referring to a single buffer. Number of buffers must be consistent throughout the claim. In addition, 
Regarding claims 2 and 4-7, these claims depend on claim 1 and thus are rejected on the same basis as mentioned above for claim 1. 
Regarding claim 8, lines 6-7 recite in part “…. according to a variation of the output data amount …..”. There is insufficient antecedent basis for underlined “the” above. 
Regarding claims 9 and 11-14, these claims depend on claim 8 and thus are rejected on the same basis as mentioned above for claim 8. 
Regarding claim 15, lines 5-6 recite in part “…. according to a variation of the output data amount …..”. There is insufficient antecedent basis for underlined “the” above. 
Regarding claims 16 and 18-19, these claims depend on claim 15 and thus are rejected on the same basis as mentioned above for claim 15. 

(Examiner’s Note: In view of the issues listed above, the claimed invention will be examined on merit as best understood).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BURGESS et. al. (US 20170019333 A1, Burgess hereinafter) in view of Hasegawa et. al (US 20060039287 A1, Hasegawa hereinafter).

Burgess discloses the following:


With respect to independent claims:

Regarding claim 1, A transmission path allocation method configured to transmit a plurality of data packets through at least two transmission paths each having a send buffer (e.g. “A first aspect of the specification provides apparatus comprising: first and second transmitter interfaces, each configured to transmit data over a respective communications path including one or more logical connections; first and second transmit buffers forming part of the first and second transmitter interfaces respectively, the first and second transmit buffers being configured to store packets of data for transmission over their respective communication path….. by using the measured capabilities of the communication paths and measures of the quantity of data stored in the transmit buffers to select one of the first and second transmitter interfaces for transmitting data” [0006]-[0012], wherein the first and the second transmit buffers storing packets of data for transmission over their respective communication path are associated with transmitting a plurality of data packets through two transmission paths each having a send buffer and aforesaid selection of transmitter interface is associated with transmission path allocation), wherein the transmission path allocation method comprises: 
analyzing a measure of capability of each of the communications paths to transmit data (e.g. “one or more path capability determining modules configured to determine a measure of capability of each of the communications paths to transmit data” [0009], which determining is associated with analyzing. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing transmission paths, Burgess is silent about analyzing a data output speed of each send buffer according to a variation of the output data amount of each send buffer; calculating a transmission time length for each of the transmission paths according to a to-be-transmitted data amount of each of the send buffers and a packet data amount of each of the data packets, wherein the transmission time length is required for completely transmitting each of the data packets; allocating each of the data packets to the transmission paths according to the transmission time lengths of each transmission path; attaching a sequential code to each of the data packet headers and transmitting each of the data packets through the transmission paths, which however had been known in the art before the effective filing date of the claimed invention as shown by Hasegawa in a disclosure “Communication Apparatus And Data Communication Method” (Title).  Hasegawa discloses “obtaining Q/Thr indicates obtaining, on the basis of the measurement values Q and Thr, the first time after a block is distributed to a TCP connection until the block is output to the network” [0045], “where Q is the size of data stored in the transmission queue of the data segmentation/reassembly processing unit 1-2 of the transmission terminal 2-1, Thr is the effective throughput of TCP (a throughput output from TCP to an adjacent protocol….. The first time can also be obtained by using the transmission waiting time of each connection in place of Q” [0045]. Note that the size of data Q stored in the transmission queue is considered as the to-be-transmitted data amount of the send buffer, effective throughput Thr is considered as the data output speed, obtaining a measurement value for Thr is associated with analyzing a data output speed of each send buffer according to a variation of the output data amount of each send buffer. Moreover, “FIGS. 4 and 5 show an example wherein the data 3-1 is segmented into the four blocks B-1 to B-4, and the blocks are transmitted by using two TCP connections CN-1 and CN-2. The blocks B-1 and B-3 are transmitted by using the TCP connection CN-1. The blocks B-2 and B-4 are transmitted by using the TCP connection CN-2”, wherein each TCP connection is considered as a transmission path and each block is considered as a data packet. Furthermore, “the arrival time calculation unit 1-4 calculates, for each block, an arrival time T when the data is transmitted by each TCP connection ……. T = min [ Q /Thr + sRTT /2 ] ( 1 ) ##EQU1## where Q is the size of data stored in the transmission queue of the data segmentation/reassembly processing unit 1-2 of the transmission terminal 2-1, Thr is the effective throughput of TCP (a throughput output from TCP to an adjacent protocol, i.e., a data size processible within a unit time), and sRTT is a smoothed RTT (Round Trip Time: the packet round-trip delay between the transmission terminal and the reception terminal)” [0045], which calculating a transmission time length for each of the transmission paths according to a to-be-transmitted data amount (i.e. aforesaid Q) of each of the send buffers comprises the calculation of aforesaid first  time Q/Thr  or transmission waiting time. Note that as known to one of ordinary skill in the art, a packet transmission time length (considered as service time) via a transmission path is equal to the packet length divided by the transmission rate of the transmission path such that longer packets are associated with longer transmission time and which packet length comprises packet data amount of each packet. In addition, the total transmission time length is equal to the transmission waiting time due to queueing and the service time. Thus, the transmission time length for each of the transmission paths is calculated according to a to-be-transmitted data amount of each of the send buffers and a packet data amount of each of the data packets, wherein the transmission time length is required for completely transmitting each of the data packets. Furthermore, “the arrival time calculation unit 1-4 calculates, for each block, an arrival time T when the data is transmitted by each TCP connection and selects, for each block, a TCP connection with the shortest arrival time T from the plurality of TCP connections [0045], which selection of a TCP connection for each block is considered as allocating each of the data packets to the transmission paths and the shortest arrival time is associated with transmission time length. Thus, Hasegawa teaches allocating each of the data packets to the transmission paths according to the transmission time lengths of each transmission path. Moreover, “The data segmentation/reassembly processing unit 1-2 of the transmission terminal 2-1 adds reassembly information to the top of a segmented block and distributes the block to the TCP connection with the shortest arrival time (step 5-4). That is, the data segmentation/reassembly processing unit 1-2 instructs the network processing unit 1-3 to transmit the block with the added reassembly information by using the TCP connection received from the arrival time calculation unit 1-4” [0046], which reassembly information is considered as the sequential code, top of the segmented block is considered as the header and a block is considered as a packet. Hence Hasegawa teaches attaching a sequential code to each of the data packet headers. Furthermore, “The network processing unit 1-3 outputs the block received from the data segmentation/reassembly processing unit 1-2 to the network by using the TCP connection received from the data segmentation/reassembly processing unit 1-2 (step 5-5)” [0047], which outputting the block to the network is considered as transmitting each of the data packets through the transmission paths. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission path allocation method of Burgess using a transmit buffer at each transmission path with Hasegawa’s transmission path allocation method according to transmission time length of each transmission path so that “each block can arrive at the reception terminal fastest, and high communication performance can be obtained” [0105].

Regarding claim 8, A communication system comprising:  
a transmission device (e.g. “FIG. 2 is a block diagram of the local bridge 3. The bridge 3 comprises a processor 10, which controls the operation of the bridge 3 in accordance with software stored within a memory 11, including the generation of processes for establishing and releasing connections to other bridges 4” [0081], which bridge 3 is considered as the transmission device), comprising: 
a data transmission unit (e.g. Note that a transmission device must have a data transmission unit to transmit data packets) configured to transmit a plurality of data packets through at least two transmission paths each having a send buffer (e.g. “A first aspect of the specification provides apparatus comprising: first and second transmitter interfaces, each configured to transmit data over a respective communications path including one or more logical connections; first and second transmit buffers forming part of the first and second transmitter interfaces respectively, the first and second transmit buffers being configured to store packets of data for transmission over their respective communication path….. by using the measured capabilities of the communication paths and measures of the quantity of data stored in the transmit buffers to select one of the first and second transmitter interfaces for transmitting data” [0006]-[0012], wherein the first and the second transmit buffers storing packets of data for transmission over their respective communication path are associated with transmitting a plurality of data packets through two transmission paths each having a send buffer and aforesaid selection of transmitter interface is associated with transmission path allocation); 
a transmission analysis unit configured to analyze a measure of capability of each of the communications paths to transmit data (e.g. “one or more path capability determining modules configured to determine a measure of capability of each of the communications paths to transmit data” [0009], which determining is associated with analyzing. Note that the underlined feature is different from the claimed feature and this difference will be discussed below); and 
a reception device (e.g. aforesaid bridge 4 is considered as the reception device), comprising: 
a data reception unit configured to receive the data packets which are transmitted through the transmission paths (e.g. Note that a reception device must have a data reception unit to receive data packets transmitted from the transmission device through the transmission paths).

It is noted that while disclosing transmission paths, Burgess is silent about configured to analyze a transmission time length for each of the transmission paths according to a variation of the output data amount of each of the send buffers, the transmission analysis unit comprises: a speed analyzer configured to analyze a data output speed of each of the send buffers according to the variation of the output data amount of each of the send buffers; and a transmission time length estimator configured to calculate the transmission time length for each of the transmission paths according to a to-be-transmitted data amount of each of the send buffers and a packet data amount of each of the data packets, wherein the transmission time length is required for completely transmitting each of the data packets; an allocation unit configured to allocate each of the data packets to the transmission paths according to the transmission time lengths of each transmission path; and an encoding unit configured to attach a sequential code to each of the data packet headers, which however had been known in the art before the effective filing date of the claimed invention as shown by Hasegawa in a disclosure “Communication Apparatus And Data Communication Method” (Title).  Hasegawa discloses “obtaining Q/Thr indicates obtaining, on the basis of the measurement values Q and Thr, the first time after a block is distributed to a TCP connection until the block is output to the network” [0045], “where Q is the size of data stored in the transmission queue of the data segmentation/reassembly processing unit 1-2 of the transmission terminal 2-1, Thr is the effective throughput of TCP (a throughput output from TCP to an adjacent protocol….. The first time can also be obtained by using the transmission waiting time of each connection in place of Q” [0045]. Note that the size of data Q stored in the transmission queue is considered as the to-be-transmitted data amount of the send buffer, effective throughput Thr is considered as the data output speed, obtaining a measurement value for Thr is associated with analyzing a data output speed of each of the send buffers according to a variation of the output data amount of each of the send buffers. Note that there must be speed analyzer to analyze aforesaid measured Thr. Moreover, “FIGS. 4 and 5 show an example wherein the data 3-1 is segmented into the four blocks B-1 to B-4, and the blocks are transmitted by using two TCP connections CN-1 and CN-2. The blocks B-1 and B-3 are transmitted by using the TCP connection CN-1. The blocks B-2 and B-4 are transmitted by using the TCP connection CN-2”, wherein each TCP connection is considered as a transmission path and each block is considered as a data packet. Furthermore, “the arrival time calculation unit 1-4 calculates, for each block, an arrival time T when the data is transmitted by each TCP connection ……. T = min [ Q /Thr + sRTT /2 ] ( 1 ) ##EQU1## where Q is the size of data stored in the transmission queue of the data segmentation/reassembly processing unit 1-2 of the transmission terminal 2-1, Thr is the effective throughput of TCP (a throughput output from TCP to an adjacent protocol, i.e., a data size processible within a unit time), and sRTT is a smoothed RTT (Round Trip Time: the packet round-trip delay between the transmission terminal and the reception terminal)” [0045], which calculating a transmission time length for each of the transmission paths according to a to-be-transmitted data amount (i.e. aforesaid Q) of each of the send buffers comprises the calculation of aforesaid first  time Q/Thr  or transmission waiting time. Note that as known to one of ordinary skill in the art, a packet transmission time length (considered as service time) via a transmission path is equal to the packet length divided by the transmission rate of the transmission path such that longer packets are associated with longer transmission time and which packet length comprises packet data amount of each packet. In addition, the total transmission time length is equal to the transmission waiting time due to queueing and the service time. In addition, “as shown in FIG. 2, the arrival time calculation unit 1-4 has an arrival time estimation unit 41 and a connection selection unit 42. The arrival time estimation unit 41 estimates the arrival time of each TCP connection from the apparatus 1 to the reception terminal for each block. The connection selection unit 42 selects, on the basis of the estimation result by the arrival time estimation unit 41, a TCP connection with the shortest arrival time from the plurality of TCP connections for each block” [0037], which arrival time estimation unit is associated with the transmission analysis unit comprising the speed analyzer and the transmission time length estimator, and the connection selection unit is considered as the allocation unit. Thus, the transmission analysis unit comprises: a speed analyzer configured to analyze a data output speed of each of the send buffers according to the variation of the output data amount of each of the send buffers; and a transmission time length estimator configured to calculate the transmission time length for each of the transmission paths according to a to-be-transmitted data amount of each of the send buffers and a packet data amount of each of the data packets, wherein the transmission time length is required for completely transmitting each of the data packets. Moreover, “the arrival time calculation unit 1-4 calculates, for each block, an arrival time T when the data is transmitted by each TCP connection and selects, for each block, a TCP connection with the shortest arrival time T from the plurality of TCP connections [0045], which selection of a TCP connection for each block is considered as allocating each of the data packets to the transmission paths and the shortest arrival time is associated with transmission time length. Thus, Hasegawa teaches an allocation unit configured to allocate each of the data packets to the transmission paths according to the transmission time lengths of each transmission path. Moreover, “The data segmentation/reassembly processing unit 1-2 of the transmission terminal 2-1 adds reassembly information to the top of a segmented block and distributes the block to the TCP connection with the shortest arrival time (step 5-4). That is, the data segmentation/reassembly processing unit 1-2 instructs the network processing unit 1-3 to transmit the block with the added reassembly information by using the TCP connection received from the arrival time calculation unit 1-4” [0046], which reassembly information is considered as the sequential code, top of the segmented block is considered as the header and a block is considered as a packet. Hence Hasegawa teaches attaching a sequential code to each of the data packet headers. Note that there must be an encoding unit to attach the sequential code.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission path allocation method of Burgess using a transmit buffer at each transmission path with Hasegawa’s transmission path allocation method according to transmission time length of each transmission path so that “each block can arrive at the reception terminal fastest, and high communication performance can be obtained” [0105].

Regarding claim 15,  A transmission device, comprising: 
a data transmission unit configured to transmit a plurality of data packets through at least two transmission paths each having a send buffer; 
a transmission analysis unit configured to analyze a transmission time length for each of the transmission paths according to a variation of the output data amount of each of the send buffers; 
the transmission analysis unit comprises:
a speed analyzer configured to analyze a data output speed of each of the send buffers according to the variation of the output data amount of each of the send buffers; and
a transmission time length estimator configured to calculate the transmission time length for each of the transmission paths according to a to-be-transmitted data amount of each of the send buffers and a packet data amount of each of the data packets, wherein the transmission time length is required for completely transmitting each of the data packets,
an allocation unit configured to allocate each of the data packets to the transmission paths according to the transmission time lengths of each transmission path; and 
an encoding unit configured to attach a sequential code to each of the data packet headers (e.g. Note that this claim is similar to the transmission device portion of claim 8, except that claim 8 deals with a transmission device and a reception device, whereas this claim deals with only the transmission device and thus the same reasoning as applied to claim 8 applies here as well).

Burgess in view of Hasegawa discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Burgess):

With respect to dependent claims:

Regarding claim 5, The transmission path allocation method according to claim 1, wherein each of the data packets is allocated to two of the transmission paths (e.g. Hasegawa: Fig. 4 showing each of the data packets allocated to the first transmission path and the second transmission path). 

Regarding claim 12, The communication system according to claim 8, wherein the allocation unit allocates each of the data packets to two of the transmission paths (e.g. Note that this claim is similar to claim 5 except that it is a communication system claim and thus the same reasoning as provided for claim 5 applies here as well). 

Regarding claim 19, The transmission device according to claim 15, wherein the allocation unit allocates each of the data packets to two of the transmission paths (e.g. Note that this claim is similar to claim 5 except that it is an apparatus claim and thus the same reasoning as provided for claim 5 applies here as well).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hasegawa as applied to claims 1, 8 and 15 above, and further in view of Ozawa (US 20150207715 A1).

Burgess in view of Hasegawa discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Burgess):

Regarding claim 2, The transmission path allocation method according to claim 1, wherein the transmission paths comprise at least two paths (e.g. Hasegawa: Fig. 4, aforesaid paths CN-1 and CN-2).

It is noted that while disclosing transmission paths, Burgess in view of Hasegawa is silent about at least two of a wireless network path and an LTE path, which however had been known in the art before the effective filing date of the claimed invention as shown by Ozawa in a disclosure RECEIVING APPARATUS, TRANSMITTING APPARATUS, COMMUNICATION SYSTEM, CONTROL METHOD FOR RECEIVING APPARATUS, CONTROL METHOD FOR TRANSMITTING APPARATUS, AND RECORDING MEDIUM “, wherein “Mobile apparatuses today have two or more transmission paths because they are capable of using a wireless LAN (Wi-Fi) line in addition to the LTE line” [0006], which wireless LAN is a wireless network. Note that there are multiple options in the claim and only these options are considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission paths of Burgess in view of Hasegawa with the transmission paths using a wireless LAN in addition to an LTE line of Ozawa so that multiple transmission paths are feasible between mobile devices.

Burgess in view of Hasegawa and Ozawa discloses the following (Note: unless mentioned otherwise references made below draw to Burgess):

Regarding claim 9,  The communication system according to claim 8, wherein the transmission paths comprise at least two of a wireless network path, and an LTE path (e.g. Note that this claim is similar to claim 2 except that it is a communication system claim and thus the same reasoning as provided for claim 2 applies here as well. Note that there are multiple options in the claim and only these options are considered here). 

Regarding claim 16, The transmission device according to claim 15, wherein the transmission paths comprise at least two of a wireless network path and an LTE path (e.g. Note that this claim is similar to claim 2 except that it is an apparatus claim and thus the same reasoning as provided for claim 2 applies here as well. Note that there are multiple options in the claim and only these options are considered here). 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hasegawa as applied to claims 1, 8 and 15 above, and further in view of Lee (US 20060029033 A1).

Burgess in view of Hasegawa discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Burgess):

Regarding claim 4, The transmission path allocation method according to claim 1, wherein each of the data packets is allocated to the transmission paths. 

It is noted that while disclosing transmission path, Burgess in view of Hasegawa is silent about allocated to one of the transmission paths, which however had been known in the art before the effective filing date of the claimed invention as shown by Lee in a disclosure “Method For Forwarding Traffic Having A Predetermined Category Of Transmission Service In A Connectionless Communications Network” (Title), wherein “if traffic having the predetermined category of transmission service cannot tolerate a specified maximum delay of transmission of 150 milliseconds, and if the traffic is intended to be forwarded from ingress node A to egress node J, two candidate traffic paths for forwarding the traffic within the network 10 may be the previously mentioned paths ac-ce-eg-gj or ac-cd-df-fh-hj. Assuming that the candidate path ac-ce-eg-gj was associated with an end-to-end transmission delay of 200 milliseconds and that the candidate path ac-cd-df-fh-hj was associated with an end-to-end transmission delay of 100 milliseconds, then the candidate path ac-cd-df-fh-hj would be selected as a principal path for transmission of the differentiated services traffic” [0015], which traffic is considered as data packets, wherein all packets are allocated to one of the transmission paths. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the transmission path allocation method of Burgess in view of Hasegawa with that of Lee so that the Quality of Service is maintained.

Regarding claim 11, The communication system according to claim 8, wherein the allocation unit allocates each of the data packets to one of the transmission paths (e.g. Note that this claim is similar to claim 4 except that it is a communication system claim and thus the same reasoning as provided for claim 4 applies here as well). 

Regarding claim 18,  The transmission device according to claim 15, wherein the allocation unit allocates each of the data packets to one of the transmission paths (e.g. Note that this claim is similar to claim 4 except that it is a transmission device claim and thus the same reasoning as provided for claim 4 applies here as well).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hasegawa as applied to claim 1 and 8 above, and further in view of Sarkar (US 20160134404 A1).

Burgess in view of Hasegawa discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Burgess):

Regarding claim 6, The transmission path allocation method according to claim 1, further comprising: 
receiving the data packets which are transmitted through the transmission paths (e.g. Hasegawa: Fig. 4 showing the reception terminal receiving the data packets).

It is noted that while disclosing receiving the data packets Burgess in view of Hasegawa is silent about  determining whether the received data packets need to be sorted according to the sequential codes which are attached to the received data packet headers, which however had been known in the art before the effective filing date of the claimed invention as sown by Sarkar in a disclosure “SYSTEM AND METHOD FOR RECEIVER WINDOW STATUS ACKNOWLEDGEMENT IN DATA COMMUNICATION” (Title), wherein “The transmitter 110 is configured to transmit flow of bytes or data packets 140 over the network 130. Each of such data bytes or packets 140 has a sequence number. Each packet has a sequence number field. The transmitter 110 utilizes sequence numbering with transmission of each data packet 140. For example, the transmitter 110 may insert sequence numbering into the data packet as the data packets are generated or transmitted, The receiver 120 uses the sequence numbers to determine lost or corrupt data packets 140 or to reorder the received data packets prior to sending to upper layers” [0024], which sequence number is considered as the sequential code. Thus, the receiver uses the sequence number to sort the packets and determine if a packet was lost or corrupted.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of receiving the data packet of Burgess in view of Hasegawa with that of Sarkar so that “system and method for having better control over buffer usage in transmitter and receiver in a data communication system” [0010] can be provided.

Regarding claim 13, The communication system according to claim 8, wherein the reception device further comprises:
a sorting unit configured to sort the received data packets according to the sequential codes which are attached to the received data packets headers (e.g. Note that this claim is similar to claim 6 except that it is a transmission system claim and thus the same reasoning as provided for claim 6 applies here as well. Furthermore, note that there must be a circuitry to sort the data packets, which circuitry is considered as the sorting unit).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hasegawa and Sarkar as applied to claims 6 and 13 above, and further in view of DEENOO et. al. (US 20190174554 A1, Deenoo hereinafter).

Burgess in view of Hasegawa and Sarkar further disclose the following (Note: unless mentioned otherwise references made below draw to Burgess): 

Regarding claim 7, The transmission path allocation method according to claim 6, further comprising: 
analyzing a sorting process for sorting the received data packets (e.g. aforesaid resorting of data packets). 

It is noted that while disclosing transmission path allocation, Burgess in view of Hasegawa is silent about analyzing a sorting process amount; and constantly allocating each of the to-be-transmitted data packets to one of the transmission paths if the sorting process amount is over a predetermined threshold, which however had been known in the art before the effective filing date of the claimed invention as sown by Deenoo in a disclosure “DISTRIBUTED CONTROL IN WIRELESS SYSTEMS” wherein “A WTRU may (e.g., in connectionless transfer mode) trigger a transition to connected oriented mode, for example, based on one or more of the following criteria and/or events: …… when a WTRU buffer size exceeds a threshold; when a latency of buffered data exceeds a threshold” [0307], which WTRU is considered as the receiving apparatus and the buffer size is associated with the resorting process quantity. Note that the WTRU triggering the transition from connectionless mode to connection oriented mode based on the buffer size exceeding a threshold is associated with allocating data packets to one of the transmission paths if the resorting process quantity is over a threshold. This is because, as known to one of ordinary skill in the art, a connection oriented transmission means sending each of the data packets via one transmission path.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the transmission path allocation method of Burgess in view of Hasegawa with that of Deenoo so that the transmission is more efficient.

Regarding claim 14, The communication system according to claim 13, wherein the reception device further comprises: 
a sorting process amount analysis unit configured to analyze a sorting process amount for sorting the received data packets; and 
a control unit configured to output a control signal to the transmission device to constantly allocate each of the to-be-transmitted data packets to one of the transmission paths if the sorting process amount is over a predetermined threshold (e.g. Note that this claim is similar to claim 7 except that it is a transmission system claim and thus the same reasoning as provided for claim 7 applies here as well. Furthermore, note that there must be an analyzing circuitry to analyze the sorting, which circuitry is called sorting process amount analysis unit and also a control circuitry to output the control signal for aforesaid allocation, which circuitry is called the control unit).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411       

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411